Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 12/20/2020 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1-3, 9-11 and 15-17 are currently amended. No new claims are added. No new matter is added.

Withdrawals of Claims Rejection 35USC112
3.	Applicant has amended the claims to overcome the 35USC 112 rejection. Examiner respectfully with draws the rejection.
Allowable Subject Matter

4.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 9 and 15 are allowable because prior art fails to 
teach or suggest, either alone or in combination, setting a time window for each section in the audio signal; calculating a maximum and a statistic of the audio 
6.	Claims 2-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for detecting a music segment in an audio of claim 1.
7.	Claims 10-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 9 as the computer system for detecting a music segment in an audio signal of claim 9.
8. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim15 as the computer program product of claim 15.
9.	The closet prior art of Anton W Keller (US 2015/0332708) in view of Xin Chen et al (US 10,296,638) and further combined with Kobayashi (US9,557,956) and in further view of automatic music detection in television production by Klaus et al teaches method and system for detecting segments of an audio signal but further fails to teach setting a time window for each section in the audio signal; calculating a maximum and a statistic of the audio signal within the time window; computing a density index for the section using the maximum and the statistic, the density index being a measure of the statistic relative to the maximum; estimating the section as the music segment based, at least in part, on a condition with respect to the density index by comparing the density index with a 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Paige Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677